Name: 80/973/EEC: Commission Decision of 30 September 1980 on the reimbursement by the EAGGF, Guidance Section, to the Kingdom of Denmark of expenditure incurred during 1979 on aids and premiums relating to the modernization of farms (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-10-15

 Avis juridique important|31980D097380/973/EEC: Commission Decision of 30 September 1980 on the reimbursement by the EAGGF, Guidance Section, to the Kingdom of Denmark of expenditure incurred during 1979 on aids and premiums relating to the modernization of farms (Only the Danish text is authentic) Official Journal L 270 , 15/10/1980 P. 0026****( 1 ) OJ NO L 96 , 23 . 4 . 1972 , P . 1 . ( 2 ) OJ NO L 90 , 3 . 4 . 1980 , P . 43 . ( 3 ) OJ NO L 320 , 29 . 11 . 1974 , P . 1 . ( 4 ) OJ NO L 102 , 19 . 4 . 1980 , P . 24 . COMMISSION DECISION OF 30 SEPTEMBER 1980 ON THE REIMBURSEMENT BY THE EAGGF , GUIDANCE SECTION , TO THE KINGDOM OF DENMARK OF EXPENDITURE INCURRED DURING 1979 ON AIDS AND PREMIUMS RELATING TO THE MODERNIZATION OF FARMS ( ONLY THE DANISH TEXT IS AUTHENTIC ) ( 80/973/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/159/EEC OF 17 APRIL 1972 ON THE MODERNIZATION OF FARMS ( 1 ), AS LAST AMENDED BY DIRECTIVE 80/370/EEC ( 2 ), AND IN PARTICULAR ARTICLE 21 ( 3 ) THEREOF , WHEREAS THE MEASURES TAKEN BY THE KINGDOM OF DENMARK TO IMPLEMENT DIRECTIVE 72/159/EEC WERE THE SUBJECT OF A FAVOURABLE COMMISSION DECISION PURSUANT TO ARTICLE 18 OF THE SAID DIRECTIVE ; WHEREAS COMMISSION DECISION 74/581/EEC OF 16 OCTOBER 1974 CONCERNING APPLICATIONS FOR REIMBURSEMENT IN RESPECT OF AID GRANTED BY THE MEMBER STATES PURSUANT TO DIRECTIVES 72/159/EEC , 72/160/EEC AND 72/161/EEC ( 3 ), AS LAST AMENDED BY COMMISSION DECISION 80/427/EEC OF 28 MARCH 1980 ( 4 ), LAYS DOWN IN ARTICLE 4 ( 1 ) THAT THE COMMISSION , ACTING ON THE BASIS OF THE PARTICULARS CONTAINED IN THE APPLICATIONS FOR REIMBURSEMENT , IS TO REIMBURSE UP TO THE FULL AMOUNT REQUESTED ; WHEREAS THE APPLICATION FOR REIMBURSEMENT LODGED BY THE KINGDOM OF DENMARK IN RESPECT OF EXPENDITURE INCURRED DURING 1979 ON AIDS AND PREMIUMS RELATING TO THE MODERNIZATION OF FARMS IS COMPLETE AND HAS BEEN SUBMITTED IN DUE FORM IN ACCORDANCE WITH THE PROVISIONS OF DECISION 74/581/EEC ; WHEREAS THE TOTAL AMOUNT OF EXPENDITURE DECLARED ELIGIBLE FOR THE YEAR 1979 COMES TO DKR 172 781 899.54 , BROKEN DOWN AS FOLLOWS : UNDER ARTICLE 8:DKR 168 881 880.54 UNDER ARTICLE 10:DKR 30 000.00 UNDER ARTICLE 11:DKR 3 754 719.00 UNDER ARTICLE 12:DKR 115 000.00 UNDER ARTICLE 13 : - WHEREAS THE TOTAL AMOUNT OF THE REIMBURSEMENT REQUESTED COMES TO DKR 43 195 474.89 ; WHEREAS THERE ARE NO IMMEDIATE OBJECTIONS TO THE APPLICATION AS REGARDS THE ACCURACY OF THE PARTICULARS WHICH IT CONTAINS OR COMPLIANCE OF THE EXPENDITURE INCURRED WITH THE PROVISIONS IN FORCE ; WHEREAS , THEREFORE , THE EAGGF , GUIDANCE SECTION , SHOULD REIMBURSE 25 % OF THE DECLARED EXPENDITURE , I.E . A TOTAL OF DKR 43 195 474.89 ( AS REQUESTED ); WHEREAS COMMISSION DECISION 74/581/EEC LAYS DOWN IN ARTICLE 4 ( 2 ) THAT WHERE AN EXAMINATION OF THE APPLICATION FOR REIMBURSEMENT SHOWS THAT THE AMOUNT SPECIFIED IS NOT THAT WHICH IS ACTUALLY DUE , THE SITUATION IS TO BE REGULARIZED IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN THE SAME ARTICLE OF THE SAID DECISION ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE CONTRIBUTION BY THE EAGGF , GUIDANCE SECTION , TOWARDS THE EXPENDITURE INCURRED BY THE KINGDOM OF DENMARK DURING 1979 ON AIDS AND PREMIUMS RELATING TO THE MODERNIZATION OF FARMS IS HEREBY FIXED AT DKR 43 195 474.89 . ARTICLE 2 THE AMOUNT REFERRED TO IN ARTICLE 1 SHALL BE PAID PROVIDED THAT A THOROUGH EXAMINATION OF THE APPLICATION FOR REIMBURSEMENT DOES NOT GIVE RISE TO ANY CHANGE IN THE AMOUNT FOR REIMBURSEMENT . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE KINGDOM OF DENMARK . DONE AT BRUSSELS , 30 SEPTEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT